Exhibit 10.3
 
Continuation of Benefits Agreement


THIS AGREEMENT (the “Agreement”) is made on and as of this 31st day of October,
2008, by and between Community Partners Bancorp (“CPB”), a corporation organized
under the laws of the state of New Jersey which serves as a bank holding
company, with its principal office at 1250 Highway 35 South, Middletown, New
Jersey 07748; Two River Community Bank (“TRCB”), a banking corporation organized
under the laws of the state of New Jersey, with its principal office at 1250
Highway 35 South, Middletown, New Jersey 07748; and Barry B. Davall
(“Executive”), whose business address is 1250 Highway 35 South, Middletown, New
Jersey 07748.


RECITALS


WHEREAS, Executive, CPB and TRCB are parties to that certain Change in Control
and Assumption Agreement dated June 1, 2007, as amended by that certain First
Amendment to Change in Control and Assumption Agreement dated October 31st  2008
(with such Agreement and First Amendment being defined as the “Change in Control
Agreement”); and
 
WHEREAS, the First Amendment deleted certain language pertaining to the
provision of continuing coverage for the Executive under medical, disability and
life insurance benefit plans; and
 
WHEREAS, Executive, CPB and TRCB recognize that any arrangement for the
continuation of benefits must comply with Section 409A of the Internal Revenue
Code, and be capable of full implementation under the terms of the employee
benefit plans; and
 
WHEREAS, Executive, CPB and TRCB wish to enter into this Agreement to
preemptively govern the provision of continuing coverage of the Executive
subsequent to a Benefits Continuation Event, as defined herein, under the
medical, disability and life insurance plans maintained by CPB, TRCB, or any
successor to either.


NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, which Executive, CPB and TRCB acknowledge to be adequate
consideration, Executive, CPB and TRCB agree as follows:


1. Defined Terms.  All defined terms in this Agreement which are also defined
terms in the Change in Control Agreement shall have the same meaning as in the
Change in Control Agreement.


2. Continuation of Coverage.  In the event that, in accordance with and pursuant
to Section 9 of the Change in Control Agreement, either (i) Employer terminates
Executive without Cause during the Contract Period or (ii) Executive resigns for
Good Reason during the Contract Period (in either case, a “Benefits Continuation
Event” upon the actual termination of Executive’s employment), then Employer
shall, in accordance with the terms of this Agreement, either provide the
Executive with continued benefits under, or defray the cost of continued
benefits which are comparable to those provided by, those medical and dental
benefit plans, life insurance plans, and disability insurance plans (the
“Continuing Coverage Plans”) which are sponsored by the Employer or the
Employer’s successor in a Change in Control and in which Executive is a
participant as of the Benefits Continuation Event.
 
1

--------------------------------------------------------------------------------


 
As of and after a Benefits Continuation Event, Employer shall, if and only to
the extent possible under the terms of such plans, continue the Executive’s
participation in the Continuing Coverage Plans for the remainder of the Contract
Period after the Benefits Continuation Event, which continued participation
shall be under all of the costs, terms and conditions that are applicable to or
imposed upon employees of similar title to the Executive, as such costs, terms
and conditions may change from time to time during the remainder of the Contract
Period.
 
  To the extent that the terms of any of the Continuing Coverage Plans are such
that the actual participation of the Executive cannot be continued after a
Benefits Continuation Event, then Employer shall, as of and after a Benefits
Continuation Event for the remainder of the Contract Period, provide the
Executive with a periodic payment, or periodic payments, in that amount or those
amounts which the Employer determines in the exercise of its reasonable
discretion and in good faith to be fully sufficient to defray the cost to the
Executive of participation in plans which provide benefits that are materially
identical to those benefits provided by those Continuing Coverage Plans in
which, by their terms, the Executive cannot continue to participate subsequent
to a Benefits Continuation Event.  Any such payment or payments shall be defined
as Coverage Continuation Reimbursement Payments. Executive and the Employer
specifically agree that the reimbursement by Employer through the remainder of
the Contract Period of the full monthly COBRA amount which would, in the absence
of this Agreement, be charged to Executive for continuing coverage under the
medical benefits plan sponsored by the Employer or the Employer’s successor in a
Change in Control, and in which Executive is a participant as of the Benefits
Continuation Event, shall constitute full tender of performance under this
Agreement with respect to such medical benefits plan.   Subject to the first two
paragraphs of Section 3 of this Agreement, all Coverage Continuation
Reimbursement Payments shall be paid by Employer to Executive five (5) days
prior to the date when the expense to be reimbursed is due and payable by
Executive.
 
Notwithstanding any term of this Agreement to the contrary, if at any time
during the remainder of the Contract Period, Executive becomes employed by
another employer which provides one or more of the benefits provided under the
Continuing Coverage Plans, then Employer shall, immediately and from the date
when such benefits are made available to the Employee by the successor employer,
be relieved of its obligation to provide such benefits, or Coverage Continuation
Reimbursement Payments for such benefits, to the extent such benefits are
duplicative of those which are provided to Executive by Executive’s new
employer.


3.  Timing of Distributions.  For all purposes of this Section 3, “Specified
Employee” means a key employee (as defined in Section 416(i) of the Code without
regard to paragraph 5 thereof) of the Employer if any stock of the Employer or
its corporate parent is publicly traded on an established securities market or
otherwise, as conclusively determined by the Employer based on the twelve (12)
month period ending each December 31 (the “identification period”).  If the
Executive is determined to be a Specified Employee for an identification period,
the Executive shall be treated as a Specified Employee for purposes of this
Agreement during the twelve (12) month period that begins on the first day of
the fourth month following the close of the identification period.
 
2

--------------------------------------------------------------------------------


 
Notwithstanding any provision of this Agreement to the contrary, if the
Executive is considered a Specified Employee at the time of the Benefits
Continuation Event, any Coverage Continuation Reimbursement Payments which would
otherwise be payable under Section 2 of this Agreement shall not be made during
the first six (6) months following the Benefits Continuation Event, but rather
any such Coverage Continuation Reimbursement Payments which would otherwise be
paid to the Executive during such period shall be accumulated and paid to the
Executive in a lump sum on the first day of the seventh month following the
Benefits Continuation Event.  All subsequent Coverage Continuation Reimbursement
Payments shall be paid in the manner specified in this Agreement.
 
Under no circumstances, at the election of Executive or otherwise, shall any
Coverage Continuation Reimbursement Payment be (i) made under this Agreement
prior to the occurrence of a Benefits Continuation Event; (ii) accelerated so as
to be payable at a point in time which is more than five (5) days prior to the
date when the expense to be reimbursed is due and payable by Executive, or (iii)
deferred.


4. Miscellaneous.   This Agreement shall be the joint and several obligation of
CPB, TRCB and any acquiring entity which assumes CPB’s or the TRCB’s obligations
under this Agreement.  The terms of this Agreement shall be governed by, and
interpreted and construed in accordance with the provisions of, the laws of New
Jersey and, to the extent applicable, Federal law.  Except as specifically set
forth in this Agreement, this Agreement supersedes all prior agreements and
understandings with respect to the matters covered hereby.  The amendment of
Section 2, or the termination of this Agreement, may be made only in a writing
executed by CPB, TRCB and the Executive, and no amendment or termination of this
Agreement shall be effective unless and until made in such a writing.  This
Agreement shall terminate ipso facto  upon the termination of the Change in
Control Agreement.  Section 3 of this Agreement cannot be amended, except to
reflect changes in, or the elimination of, Section 409A of the Internal Revenue
Code.  This Agreement shall be binding to the extent of its applicability upon
any successor (whether direct or indirect, by purchase, merge, consolidation,
liquidation or otherwise) to all or substantially all of the assets of CPB or
TRCB.  This Agreement is personal to the Executive, and the Executive may not
assign any of his rights or duties hereunder, but this Agreement shall be
enforceable by the Executive’s legal representatives, executors or
administrators.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. CPB or TRCB, as the case may be, shall, as part of any Change in
Control involving an acquiring entity or successor to CPB or TRCB, obtain an
enforceable assumption in writing by (i) the entity which is the acquiring
entity or successor to CPB or TRCB, as the case may be, in the Change in Control
and, (ii) if the acquiring entity or successor to CPB or TRCB, as the case may
be, is a bank, the holding company parent of the acquiring entity or successor,
of this Agreement and the obligations of CPB or TRCB, as the case may be, under
this Agreement, and shall provide a copy of such assumption to the Executive
prior to any Change in Control.
 
3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, CPB and TRCB have caused this Agreement to be signed by
their respective duly authorized representatives pursuant to the authority of
their Boards of Directors, and the Executive has personally executed this
Agreement, all as of the day and year first written above.




WITNESS:




 
 

/s/ Jean Nelson-Crosby    /s/Barry B. Davall     
 
Barry B. Davall, individually                       ATTEST:      COMMUNITY
PARTNERS BANCORP                                           /s/Michael W.
Kostelnik    By: /s/Charles T. Parton   Michael W. Kostelnik,  Secretary     
Charles T. Parton, Chairman                       ATTEST:       TWO RIVER
COMMUNITY BANK                                           /s/Michael W.
Kostelnik    By: /s/William D. Moss   Michael W. Kostelnik, Secretary       
William D. Moss, President            

 
 
 
 
4

--------------------------------------------------------------------------------